GATES, P. J., and 'WHITING, J.
(dissenting.) In our opinion the purpose of section 7570, -Rev. Code 1919, is to afford information to the State Superintendent of Public Instruction sufficient to enable him to intelligently act upon the application. In this case the plat consisted of the congressional township known as Plankinton township, inside of the boundaries of which the limits of Plankinton City were shown by shaded lines, covering portions of three contiguous quarter sections of land. The size and boundaries of the new district, the location of the existing schoolhouses (except the schoolhouse in the city of Plankinton) and the location of transportation routes were all shown upon the plat. The only statutory requirement that was not complied with was the location of the existing schoolhouse in Plankinton City. The noting of that schoolhouse on the plat would not have added to the information necessary to qualify the State Superintendent to act. He knew from the petition that there was a schoolhouse in Plankinton City.
We are of the view that no justifiable reason is advanced in the majority opinion for reversing the order of the trial court.